312 S.W.3d 42 (2008)
In re ENSCO OFFSHORE INTERNATIONAL COMPANY, Ensco International Incorporated and Ensco Offshore Company, Individually and as Successor-in-Interest of Chiles Offshore, Inc., Relators.
No. 05-08-01092-CV.
Court of Appeals of Texas, Dallas.
August 19, 2008.
Rehearing Overruled January 21, 2009.
Robert L. Klawetter, Christina K. Schovajsa, Houston, Michael K. Hurst, Dallas, for Relator.
Eric D. Pearson, Heygood, Orr, Reyes, Pearson and Bartolomei, Dallas, for Real Party in Interest.
Before Justices WRIGHT, O'NEILL, and LANG-MIERS.

MEMORANDUM OPINION
ELIZABETH LANG-MIERS, Justice.
In this petition for writ of mandamus, relators complain that the trial court has abused its discretion in denying defendants' motion to dismiss for forum non conveniens. Relators' petition is not verified. See TEX. R. APP. P. 52.3. Accordingly, we DENY relators' petition for writ of mandamus.